Citation Nr: 0003949	
Decision Date: 02/15/00    Archive Date: 02/23/00

DOCKET NO.  97-20 492A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for diabetes mellitus.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

M. Ferrandino, Associate Counsel



INTRODUCTION

The veteran had active service from December 1962 to May 
1966.

In Evans v. Brown, 9 Vet. App. 273 (1996), The United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999) 
indicated that in determining whether new and material 
evidence has been submitted, it is necessary to consider the 
evidence added to the record since the last time a claim was 
denied on any basis.  The current claim arises from the 
veteran's June 1997 claim for entitlement to service 
connection for diabetes; thus, the Board will address the 
issue of whether new and material evidence has been submitted 
since the last prior final rating decision in October 1995.

This appeal arises from a June 1997 rating decision from the 
Roanoke, Virginia Regional Office (RO) that determined that 
new and material evidence to reopen the veteran's claim for 
service connection for diabetes mellitus had not been 
submitted.  A Notice of Disagreement was filed in July 1997 
and a Statement of the Case was issued in July 1997.  A 
substantive appeal was filed in July 1997 with a request for 
a hearing at the RO before a local hearing officer.  Notice 
of an RO hearing scheduled on March 5, 1998 was sent to the 
veteran's address of record in February 1998.  The veteran 
failed to appear for the March 5, 1998 RO hearing.

Additionally, by rating decision in October 1995, an 
increased rating for service connected epididymitis and 
prostatitis was denied.  A Notice of Disagreement was filed 
in October 1995 and a Statement of the Case was issued in 
November 1995.  A substantive appeal was filed in April 1996 
with no hearing requested.  In May 1997, the veteran 
indicated that he was withdrawing his appeal as to the issue 
of 

entitlement to an increased rating for service connection 
epididymitis with prostatitis.  


REMAND

The undersigned notes that evidence has been associated with 
the file for which a Supplemental Statement of the Case has 
not been prepared, therefore, the abovementioned evidence 
should be reviewed by the RO in conjunction with the 
veteran's request to reopen his claim for service connection 
for diabetes mellitus and any further development warranted 
should be accomplished. 

Accordingly, the case is REMANDED to the RO for the 
following:

The RO should issue a Supplemental 
Statement of the Case regarding the 
evidence submitted in conjunction with 
the issue of whether new and material 
evidence has been submitted to reopen a 
claim for service connection for diabetes 
mellitus.  The veteran and his 
representative should be furnished with a 
copy of the Supplemental Statement of the 
Case, and they should be afforded a 
reasonable opportunity to respond.  

Thereafter, the case should be returned to the Board, if in 
order.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Iris S. Sherman
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


